 

 

UNITED STATES DISTRICT COURT ea
SOUTHERN DISTRICT OF NEW YORK Be Ot oy 0

   

gh

[xf x ( P Hf
bw, (Oe LoK
fo /

 

 

| | No. 7
‘Write the full name of each plaintiff. . (To be filled out by Clerk’s Office)
-against- a , ‘COMPLAINT
(Prisoner)
La Sued Lie Air Dots :
Do you want a jury trial?
C12 fe. pel Mifeeds (yes Ci No

 

  

 

bo Baw. hin Hts yerne: Tepe 2 Ds (wh uy WS /1 2y
Write the full nant of each defendant If you cannot fit the 4

names of all of the defendants in the space provided, please

write “see attached” in the space above and attach an

additional sheet of paper with the full list of names. The

names listed above must be identical to those contained in

Section IV.

 

‘NOTICE

The public can access electronic court files. For privacy and security reasons, papers filed
with the court should therefore not contain: an individual’s full social security number or full
birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of
an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
see Federal Rule of Civil Procedure 5. 2.

 

 

 

Rev. 5/6/16
I.. LEGAL BASIS FOR CLAIM

State below the federal legal basis for your claim, if known. This form is designed primarily for:
prisoners challenging the constitutionality of their conditions of confinement; those claims are
often brought under 42 U.S.C. § 1983 (against state, county, or municipal defendants) or ina

“Bivens-action (against federal defendants). —
Botton of my federal constitutional rights

[ Other:

 

Il. PLAINTIFF INFORMATION

ran plaintiff must provide the following information. a additional pages if necessary.

Pe

£ {fhe WY es de SVC L

First Name / Middle Initial © Last Name

 

State any other names (or different forms of your name) you have ever used, including any name
you have used in previously filing a lawsuit.

 

Prisoner ID # (if you have previously been in another agency’s custody, please specify each agency
andthe ID number (such as your DIN or NYSID) under which you were held)

as Lake
Current Place of Detention
fay shar oe
[Lf HAZ n) SF
Institutional Address —
<<, ELintvesy Ny J/ 27
County, City | Statel ZipCode
II. PRISONER STATUS |
Indicate below whether you are a prisoner or other confined person:

[Pretrial detainee

C) Civilly committed detainee

(1 Immigration detainee

[ Convicted and sentenced prisoner
O Other:

 

Page 2
IV. DEFENDANT INFORMATION

To the best of your ability, provide the following information for each defendant. If the correct .
information is not provided, it could delay or prevent service of the complaint on the defendant.
Make sure that the defendants listed below are identical to those listed in the caption. Attach

additional pages as necessary.
Defendant 1: Lela res hh Ai / Rho ef

First Name Last Name/ Shield #

 

   
 

Current Job Title (or other identifying informer

 
 
 
 

 

cure t Work Add ress

Be CLL ines | ab DU

County, City kd. Flustle) . State - L,,
Defendant 2: \ 7 ae (t

First mf a 7 _ Shield #
Current Job ‘\" (or “ee information)
Current Work es/

County, City State . Zip Code

First Name / \ Last Name. - Shield #

Current ye (or a i information) .

Curent fo Address \
County, City ~\ State - Zip Code
Defendant 4: : .

a Name Last \ Shield #

7 Current Job Title (or cher ert information)

 
 

Zip Code

Defendant 3:

 

 

 

Current Work Address \

 

County, City . Oo State Zip Code

Page 3
V. STATEMENT OF CLAIM.

o _- Place(s) of occurrence: La (S pedi A fh honk. .
K Date(s) of occurrence: Or ng Fa A if gf My JO1/

FACTS:

_State here briefly the FACTS that support your case. Describe what happened, how oY were
harmed, and how each defendant was personally involved in the alleged wrongful actions. Attach

additional pages as necessary.

The. Khar fl tas Aire The. Aleve Shred)
ig Coc Lt } 4: Leng Lye. Le = Veen
Le VeRIUE, « tie LS VTEC, Whee Tae LoLe 47
Did WU 445 LbesTe Feo LPAe: Ghd CE MS [AzaLe xf A AES
Pv AMIAE be Lasbotiigs VS ff! Az Lure Lhe Me,
te Oe tint ks é Bee Sweake £ Ce Tec Aue ade
45 alles!) iLike biG Does nt 3 Lee Qaieact Levee. L |
" Zean Be Sea. tol “Lick LeVal Lihen* Wek.
i, La LE OL a ied! LZ Z_ ‘Lhe 2 € Weowrcl Jewel
OB G Gael. Hs, Og, tle. Le UIT Dees ZF SO Le
beef The. phic pbs “TS fuk Tose Gar furs Les The
(22 BL) Me ke é Vie. bdg. Le eke Cheaatisrgyl (D LYef Ke
/ dew ‘Ge LITE Mit ix Ot That Lele
* Senyucl’s eer “Eb of VAl. Lit ter Leet, Ae te
ct Laces LP crtce Dal Lt. CAB Latie ned Fhe
YX lewirbo Ll S A Ae He. thet Teas7? Se Sepr IF Ge J
Secemlt le Ore. Lhe. Juba Af Bad Ak.
Cc Moan Del? He dee Le < Zee LL Fer? LAL Cote.
| LAL LLLAIT ZA LO Bospreng Kz oS fee F< Lhe. Llectnee < LE
th Kel LB, 2 aK A TAG Lie Ze c “2 suger ey 2?

/

 

    

Page 4
oy

Lie. L, CAg. LM Nea, fi Cn hein Le é pap” Le ke Joe fe was
Ly Lire e Lie Lag Tie. Flioue “lone: AS CCC yp es:

Su fete ourteled ZL TLE LATE LPG Ce ke LY. Khia
Sdn Ny Co S hen Lol Ba Lod balan Coys
The Tame be fei “ep A Ce r= SL Jig Magalies LL LO
EpsT Eloi r FAT hho spt tiie ible 12d. Vm. YAS
oGdait tal mfp Tie: SAAT ei Llated, De Mheafes .
The. Mopuoe LE C4276 bead la! Tho tip, jeeps,
CARELESS AT Cafe. ¥ Lik T- cunrd, end leu al Lf Lok -

INJURIES:

If you were injured as a result of these actions, describe your injuries and what medical treatment,
if any, you required and received.

 

 

 

 

 

 

VI. RELIEF

State briefly what money damages or other relief you want the court to order.

Ow Ap The nhac flan ) Arppoeti ue ba ( G12
Lu AiG Abeovr Beecne, aad Tricthe TH
PH Vn baer, PEL: Cannd
(Tho y Mh iret Le Ce LES HS TPO Mousse
Fhe POLL JL FAgE 0g. Auth neil LO!
Keel nd. CULES” FG Fh sd Lh CEL# STILE, file Ce Olhn1
an GribelieAeg bhi Thaw Lie G. en ZA
Tih a- £ Lil Lye Seok Le C00, OO? LP) /Lnttfle- Vlit’ °
FE 8!) QWO,000 ) FOR YS Le SHRESS fore The. PUNKS

TION Se . Page 5
VIL. "PLAINTIFF'S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause unnecessary
delay, or needlessly increase the cost of litigation); (2) the claims are supported by existing law
or by anonfrivolous argument to change existing law; (3) the factual contentions have .
evidentiary support or, if specifically so identified, will likely have evidentiary support after a
reasonable opportunity for further investigation or discovery; and (4) the complaint otherwise
complies with the requirements of Federal Rule of Civil Procedure 11.

I understand that if I file three or more cases , while Iam a prisoner that are dismissed as
frivolous, malicious, or for failure to state a claim, I may be denied 7 in forma pauperis status in

future cases.

I also understand that prisoners must exhaust administrative procedures before filing an action
in federal court about prison conditions, 42 U.S.C. § 1997e(a), and that my case may be
dismissed if I have not exhausted administrative remedies as required.

I agree to provide the Clerk's Office with. any changes to my address. I understand that my
failure to keep a current address on file with the Clerk's Office may result in the dismissal of my

case.

- Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
, proceed without prepayment of fees, each plaintiff must also submit an IFP ap tion.

3/8 /202/ flows licgh
Date LO ~ Plaintiff's Signature / Yo
thon G. é Etsy

First Name Middle Initial Last Name

LL -fl ‘real Sfkeet

Prison Address

BLL NG U370

County, City Sate Zip Code —

Date on which | am delivering this complaint to prison authorities for mailing:

 

Page 6
 

lee Utelereeenreaetanee eel ete erent SEBS BEA OOG F

ZL CO

 

 

 

 

 

 
